Judgment, Supreme -Court, New York County, entered. June 21, 1971, unanimously reversed, on the law, without costs and without disbursements, and the application of petitioner-respondent to confirm the arbitrators’ award denied, without prejudice to a confirmation application properly made. The demand for arbitration, subject of this appeal, not having been resisted, the hearing thereof proceeded, and resulted in the award attempted to be confirmed herein. Service of the application for confirmation (CPLR 7510) was made by ordinary mail upon the attorney for respondent-appellant who had appeared at the hearing; on the return of the application, counsel forthwith advised the court that he no longer had authority to represent respondent-appellant in the arbitration, and suggested direct service upon his former client. The suggestion was not followed. The application for confirmation having been the first court proceeding (see CPLR 7502, subd. [a]), it was incumbent upon petitioner to effect service of the notice thereof “in the same manner as a summons in an action” (CPLR 403, subd. [c]). Obviously this was not done, and the proceeding should have been dismissed as not properly before the court. Concur—Stevens, P. J., Markewich, Murphy and Tilzer, JJ.